EXHIBIT 13 Portions of Southcoast Financial Corporation 2012 Annual Report to Shareholders Incorporated by Reference into December 31, 2012 Report on Form 10-K Southcoast Financial Corporation Management’s Discussion and Analysis CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements made in this report are “forward-looking statements.”Forward-looking statements include, but are not limited to, statements with respect to our beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions, and future performance, and involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements.You can identify these forward-looking statements through our use of words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “seek,” “estimate,” “continue,” “plan,” “point to,” “project,” “predict,” “could,” “intend,” “target,” “potential,” and other similar words and expressions of the future.These forward-looking statements may not be realized due to a variety of factors, including, without limitation: · future economic and business conditions; · lack of sustained growth in the economy of the Greater Charleston area; · government monetary and fiscal policies; · the effects of changes in interest rates on the levels, composition and costs of deposits, loan demand, and the values of loan collateral, securities, and interest sensitive assets and liabilities; · the effects of competition from a wide variety of local, regional, national and other providers of financial, investment, and insurance services, as well as competitors that offer banking products and services by mail, telephone, computer and/or the Internet; · credit risks; · higher than anticipated levels of defaults on loans; · perceptions by depositors about the safety of their deposits; · the failure of assumptions underlying the establishment of the allowance for loan losses and other estimates, including the value of collateral securing loans; · the risks of opening new offices, including, without limitation, the related costs and time of building customer relationships and integrating operations as part of these endeavors and the failure to achieve expected gains, revenue growth and/or expense savings from such endeavors; · changes in requirements of regulatory authorities; · changes in laws and regulations, including tax, banking and securities laws and regulations and deposit insurance assessments; · changes in accounting policies, rules and practices; · changes in technology or products may be more difficult or costly, or less effective than anticipated; · the effects of war or other conflicts, acts of terrorism or other catastrophic events that may affect general economic conditions and economic confidence; · ability to continue to weather the current economic downturn; · loss of consumer or investor confidence; and · other factors and information described in this report and in any of the other reports that we file with the Securities and Exchange Commission under the Securities Exchange Act of 1934. All forward-looking statements that are made in this report are expressly qualified in their entirety by this cautionary notice.We have no obligation, and do not undertake, to update, revise or correct any of the forward-looking statements after the date of this report, or after the respective dates on which such statements otherwise are made.We have expressed our expectations, beliefs and projections in good faith and we believe they have a reasonable basis.However, we cannot assure you that our expectations, beliefs or projections will result or be achieved or accomplished. 1 Southcoast Financial Corporation Management’s Discussion and Analysis The following discussion is intended to assist you in understanding the financial condition and results of operations of Southcoast Financial Corporation and subsidiaries and should be read in conjunction with the consolidated financial statements and related notes included in this report.Many of the amounts and percentages in this section have been rounded for convenience of presentation, but actual recorded amounts have been used in computations.Accordingly, some information may appear not to compute accurately. Overview We had net income for the year ended December 31, 2012 of $3.5 million, or $0.57 per basic share, compared to a net loss for the year ended December 31, 2011 of $16.5 million, or $2.71 per basic share. During 2012, continued weaknesses in the national and local economies adversely impacted the ability of some borrowers to repay their loans, though the magnitude of these weaknesses lessened somewhat when compared with the prior several years.The average unemployment rate in the Charleston MSA for 2012 was 7.4%, the lowest in several years.The average unemployment rates for the five years leading up to 2012 were as follows: 2007 – 4.4%; 2008 – 5.6%; 2009 – 9.6%; 2010 – 9.3%; and 2011 – 8.4%.The median sales price for single family homes in the Charleston MSA for 2012 was $186,725, which represented a modest improvement when compared to 2011.The median single family home sales prices for the five years leading up to 2012 were as follows: 2007 - $207,500; 2008 - $200,000; 2009 - $180,694; 2010 - $187,000; and 2011 - $180,000.These trends in unemployment and housing represent moderate improvement from prior periods, but still fall short of the levels seen in 2007, prior to the onset of the recession of 2008 and 2009. The majority of problem loans in 2011 and 2012 were real estate loans, which in most instances had exposure to falling real estate prices, especially if the loans were originated prior to 2009.The process of foreclosure in South Carolina is lengthy and expensive. The impact of foregone interest on nonaccruing loans in the process of foreclosure combined with attorney’s fees, property taxes, and costs to sell repossessed property continued to negatively impact the Company’s income in 2012. The current outlook for the national economy in the United States is cautiously optimistic. Throughout 2012 the economy showed mixed signs of recovery, and though slowly improving, high unemployment levels continue to persist. The Company expects slow improvement in its market areas in 2013, but there can be no assurance that these expectations will be realized. Net interest income increased in 2012 to $13.4 million, as compared to $12.3 million for 2011, as a result of changes in the rate and volume of average earning assets and average interest bearing liabilities. Our average earning assets decreased by $15.8 million in 2012. The decrease was due to a $17.3 million decrease in average investments and federal funds sold, partially offset by a $1.5 million increase in average loans during 2012. The decrease in average investments and federal funds sold was primarily the result of sales and paydowns of mortgage backed securities.Securities purchases during 2012 were less than combined sales and paydowns as a result of management’s decision to reduce the size of its securities portfolio due to the current low yield environment.The moderate loan growth was the result of a slowly improving economy. Lossesincurred during the second half of 2011 led to a decrease in average shareholders’ equity for all of 2012 of 15.58%.Average earning assets decreased 4.86% and total net interest income increased 9.12% in 2012. Loan loss provisions decreased by $9.1 million during 2012 due to significant reductions in the Company’s nonaccrual loans and charge offs as compared to 2011.The Company’s nonaccrual loans at December 31, 2012 totaled $9.7 million, a decrease of $11.6 million, or 54.33%, from the December 31, 2011 balance of $21.3 million.Loan charge offs, net of recoveries, during 2012 totaled $3.4 million, a decrease of $5.4 million, or 61.42%, from net charge offs during 2011. Noninterest income increasedby $479,000, or 17.12%, in 2012. The increase in noninterest income was primarily the result of increases of $150,000, $234,000, and $161,000 in service fees on deposit accounts, gains on sales of mortgage loans, and other noninterest income, respectively.The increase in other noninterest income was primarily the result of gains on sales of property and equipment, which was primarily comprised of two separate transactions in which the Company sold highway frontage from parcels it owned for road expansion.The gain recognized on these sales totaled $192,000.Partially offsetting these increases was a decrease in gains on sales of securities available for sale of $227,000.However, there was a $176,000 reductioninimpairment provision on available for sale securities during 2012, which represented an increase in noninterest income between the two periods. 2 Southcoast Financial Corporation Management’s Discussion and Analysis Overview – (continued) Noninterest expenses decreased by $4.8 million, or 28.45%, in 2012.The decrease was primarily due to a reduction in impairment provisions and other expenses related to other real estate owned, net of rental income, which totaled $499,000 in 2012, as compared to $3.7 million in 2011, a decrease of approximately $3.2 million. Gains on sales of other real estate owned, which the Company reports as a component of noninterest expense, totaled $1.2 million in 2012, compared to $519,000 in 2011, a difference of approximately $700,000, representing a decrease in noninterest expense between the two periods.Additionally, during 2011 the Company recognized impairment of $485,000 on property and equipment that was subsequently sold during 2012.No impairment expense for property and equipment was recognized during 2012.As discussed in Note 13 to the audited financial statements, the Company provided a full valuation allowance against its deferred tax asset during 2011, which resulted in income tax expense of $4.6 million. The Company maintained a full valuation allowance against its deferred tax asset throughout 2012, which totaled $7.8 million at December 31, 2012. Critical Accounting Policies We have adopted various accounting policies which govern the application of accounting principles generally accepted in the United States of America in the preparation of our financial statements.Our significant policies are described in the notes to the consolidated financial statements. Certain accounting policies involve significant judgments and assumptions by management which have a material impact on the carrying value of certain assets and liabilities.Management considers such accounting policies to be critical accounting policies.The judgments and assumptions used by management in these critical accounting policies are based on historical experience and other factors, which are believed to be reasonable under the circumstances. Because of the nature of the judgments and assumptions made by management, actual results could differ from these judgments and estimates, which could have a material impact on the carrying values of our assets and liabilities and our results of operations. We believe accounting policies related to investment securities, the allowance for loan losses, other real estate owned, and income taxes require the most significant judgments and estimates used in preparation of our consolidated financial statements.Refer to the discussion under the captions “Investment Portfolio,” “Allowance for Loan Losses,” “Real Estate Owned” and “Income Taxes” below and to Note 1 to our consolidated financial statements for a detailed description of our estimation process and methodology related to these items. Comparison of Years Ended December 31, 2012 and 2011 Results of Operations General We had net income for the year ended December 31, 2012 of $3.5 million, or $0.57 per basic share, compared to a net loss for the year ended December 31, 2011 of $16.5 million, or $2.71 per basic share.We had net interest income of $13.4 million for 2012, as compared to $12.3 million for 2011.We also had noninterest income (principally earnings on Company Owned Life Insurance, service charges, gains on sale of assets, and fees and commissions) of $3.3 million in 2012 and $2.8 million in 2011.We provided $880,000 and $10.0 million to our allowance for loan losses in 2012 and 2011, respectively, and had noninterest expenses (principally salaries and benefits, occupancy, furniture and equipment, and impairment of other real estate owned) of $12.1 million in 2012 and $16.9 million in 2011.Additionally, we had income tax expense of $137,000, which represented state income tax, in 2012, compared to income tax expense of approximately $4.6 million in 2011, which was the result of a full valuation allowance taken on our deferred tax asset. Net Interest Income During the year ended December 31, 2012, net interest income was $13.4 million, as compared to $12.3 million for the year ended December 31, 2011.This increase was attributable to changes in the rate and volume of average earning assets and average interest bearing liabilities.Average interest earning assets decreased to $376.5 million in 2012 from $392.3 million in 2011.The decrease in volume was primarily attributable to a $17.3 million decrease in average investments and federal funds sold, partially offset by a $1.5 million decrease in average loans. The average yield on interest earning assets increased from 4.82% to 4.84% from 2011 to 2012, while the average cost of interest bearing liabilities decreased from 1.75% to 1.37%.The net yield on average interest earning assets increased from 3.12% in 2011 to 3.55% in 2012.The increase in net yield on average interest earning assets was due to a change in earning asset mix between the two periods.This change in mix overcame the lower yields on individual earning asset items between the two periods.Loans, which represent the highest yielding class of earning assets, totaled 82.41% of average earning assets during 2012, as compared to 78.72% of average earning assets during 2011.Investments and federal funds sold totaled 17.59% of average earning assets in 2012, as compared to 21.28% in 2011.Average loans increased by $1.5 million during 2012, and the yield on these loans decreased by 0.05% due to continued repricing of loans at lower interest rates.Average interest bearing deposits decreased by $22.5 million and the rates paid on these deposits decreased by 0.47% due to falling interest rates.Nonperforming assets, which totaled $21.3 million and $31.7 million at December 31, 2012 and 2011, respectively, suppressed the net interest margin in both periods, as the majority of nonperforming assets consisted of nonaccrual loans and other real estate owned which do not produce interest income.If liquidated, the cash received for these assets could be used to fund interest earning assets or reduce interest bearing liabilities, either of which would have the effect of increasing net interest income. 3 Southcoast Financial Corporation Management’s Discussion and Analysis Net Interest Income – (continued) During the year ended December 31, 2011, net interest income was $12.3 million, as compared to $12.0 million for the year ended December 31, 2010.This increase was attributable to changes in the rate and volume of average earning assets and average interest bearing liabilities.Average interest earning assets decreased to $392.3 million in 2011 from $420.0 million in 2010.The decrease in volume was primarily attributable to a $16.8 million decrease in average investments and federal funds sold, and an $11.0 million decrease in average loans. The average yield on interest earning assets decreased from 5.11% to 4.82% from 2010 to 2011, while the average cost of interest bearing liabilities decreased from 2.26% to 1.75%.The net yield on average interest earning assets increased from 2.86% in 2010 to 3.12% in 2011.The increase in net yield on average interest earning assets was primarily due to the decrease in yields on average loans, the largest individual component of interest earning assets, being less than the decrease in rates on average deposits.Average loans decreased by $11.0 million during 2011, and the yield on these loans decreased by 0.39% due to falling interest rates while average interest bearing deposits decreased by $16.2 million and the rates paid on these deposits decreased by 0.51% due to falling interest rates.Nonperforming assets, which totaled $29.9 million and $31.8 million at December 31, 2011 and 2010, respectively, suppressed the net interest margin in both periods, as the majority of nonperforming assets consisted of nonaccrual loans and other real estate owned which do not produce interest income.If liquidated, the cash received for these assets could have been used to fund interest earning assets or reduce interest bearing liabilities, either of which would have the effect of increasing net interest income. 4 Southcoast Financial Corporation Management’s Discussion and Analysis Net Interest Income – (continued) The following table sets forth, for the periods indicated, information related to our average balance sheets and average yields on assets and average rates paid on liabilities. Such yields and rates are derived by dividing income or expense by the average balance of the corresponding assets or liabilities. For the year ended December 31, 2012 For the year ended December 31, 2011 For the year ended December 31, 2010 (Dollars in thousands) Average Balance Income/ Expense Yield/ Rate Average Balance Income/ Expense Yield/ Rate Average Balance Income/ Expense Yield/ Rate Assets: Cash and Federal Funds Sold $ $
